DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a transcatheter valve prosthesis and method of use, classified in A61F2/2418.
II. Claim 20, drawn to a delivery system for a medical procedure, classified in A61F2/2427.

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because group I could be used with a different delivery device and group II does not require the claimed heart valve prosthesis. The subcombination has separate utility such as for a different heart valve prosthesis or a heart anchor.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with Albert Ferro on September 30, 2022 a provisional election was made without traverse to prosecute the invention group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 880 (Paragraph 0180) and 901 (missing from at least Figs. 11, Paragraph 0190).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following: 
Reference character 110 in Fig. 1b is used to designate both the distal alignment marker and the inner shaft
Reference character 109 in Fig. 9a is used to designate both the non-coronary cusp and the left/non-coronary commissure
Reference character 109 in Fig. 11a is used to designate both the non-coronary cusp and the left/non-coronary commissure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 112 is used to designate the tip (Paragraph 0087) and the implant markers (Paragraph 0073)
Reference character 114 is used to designate the inner shaft (Paragraph 0075) and the support shaft assembly (Paragraph 0087)
Reference character 124 is used to designate the expansion controls (Paragraph 0082) and the implant marker (Paragraph 0111)
Reference character 824 is used to designate the transition portion (Paragraph 0138) and the stent (Paragraph 0142)
Reference character 940 is used to designate the basal plane (Paragraph 0174) and the edge or terminus (Paragraph 0206)
Reference character 842 is used to designate the first row (Paragraph 0151) and the second row (Paragraph 0151)
Appropriate correction is required.


Claim Objections
Claims 9 and 18-20 are objected to because of the following informalities: 
Claim 9 line 1 “outflow maker” should read “outflow marker”
Claim 18 line 1 “outflow maker” should read “outflow marker”
Claim 19 line 1 “rotationally oriented” should read “rotationally orienting”
Claim 20 line 1 “for medical procedure” should read “for a medical procedure”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the inflow marker” in line 7. It is unclear whether the limitation is included in the at least one inflow marker previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes “the inflow marker” is interpreted as being included in the at least one inflow marker. Further, the claim recites the limitation “the outflow marker” in line 7. It is unclear whether the limitation is included in the at least one outflow marker previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes “the outflow marker” is interpreted as being included in the at least one outflow marker.

Claim 8 recites the limitation “the commissure post” in line 5. It is unclear whether the limitation is included in the at least one commissure post previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, “the commissure post” is interpreted as being included in the at least one commissure post. Further, the claim recites the limitation “the axial strut” in line 6. It is unclear whether the limitation is included in the at least one axial strut previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, “the axial strut” is interpreted as being included in the at least one axial strut. 

Claim 13 recites the limitation “the outflow marker” in line 6. It is unclear whether the limitation is included in the at least one outflow marker previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, “the outflow marker” is interpreted as being included in the at least one outflow marker. 

Claim 16 recites the limitation “the commissure post” in line 5. It is unclear whether the limitation is included in the at least one commissure post previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, “the commissure post” is interpreted as being included in the at least one commissure post. Further, the claim recites the limitation “the axial strut” in line 6. It is unclear whether the limitation is included in the at least one axial strut previously established in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, “the axial strut” is interpreted as being included in the at least one axial strut. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (US Pub. No 2014/0277389A1), hereinafter Braido.

Regarding claim 1, Braido discloses a transcatheter valve prosthesis (Fig. 8b) comprising: a stent having a crimped configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (Paragraph 0033 - stent is transitionable between a collapsed condition for delivery and an expanded condition for engagement in annulus), wherein the stent comprises an inflow portion (See Fig. 8b below) and at least one axial frame member (See Fig. 8b below); at least one inflow marker positioned within the inflow portion of the stent (Fig. 8b - set of receptacles 9c are located on inflow portion (d in figure represents downstream) ; Paragraph 0046 markers are coupled to each receptacle); and at least one outflow marker positioned on the at least one axial frame member (Fig. 8b - outflow marker 9b positioned on commissure posts (See Fig. 8b below) which is part of the axial frame member), wherein the inflow marker and the outflow marker are visible relative to the stent in one or more images captured during delivery and deployment of the stent (Paragraph 0012 - markers are visually distinguishable from stent using imaging technique).

    PNG
    media_image1.png
    530
    324
    media_image1.png
    Greyscale

Regarding claim 2, Braido discloses the transcatheter valve prosthesis of claim 1, wherein the inflow portion comprises at least two rows of struts (Fig. 8b depicts two rows of struts located on the inflow portion ).

Regarding claim 3, Braido discloses the transcatheter valve prosthesis of claim 2, wherein the at least one inflow marker is positioned at an intersection between two pairs of struts from the at least two rows of struts (Fig. 8b depicts inflow markers 9c located in between two pairs of struts).

Regarding claim 5, Braido discloses the transcatheter valve prosthesis of claim 1, wherein the at least one inflow marker is configured to align the stent with a native valve annulus (Paragraph 0040 - Marker M6 in Fig. 5 translates to 9c in Fig. 8b and is used to place valve prosthesis at native annulus).

Regarding claim 6, Braido discloses the transcatheter valve prosthesis of claim 1, wherein the at least one axial frame member comprises at least one commissure post (See Fig. 8b above), and wherein the at least one outflow marker is positioned on the at least one commissure post (Fig. 8b – outflow marker 9b positioned on commissure post).

Regarding claim 7, Braido discloses the transcatheter valve prosthesis of claim 6, wherein the at least one outflow marker is configured to be aligned with a native commissure of the native heart valve (Paragraph 0040 - Marker M2 in Fig. 5 translates to 9b in Fig. 8b and is used to place valve prothesis at sinotubular junction (native commissure)).

Regarding claim 13, Braido discloses a transcatheter valve prosthesis (Fig. 8b) comprising: a stent having a crimped configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (Paragraph 0033 - stent is transitionable between a collapsed condition for delivery and an expanded condition for engagement in annulus), wherein the stent comprises an inflow portion (See Fig. 8b above) and at least one axial frame member (See Fig. 8b above); and at least one outflow marker positioned on the at least one axial frame member (Paragraph 0012 - markers are visually distinguishable from stent using imaging technique), wherein the outflow marker is visible relative to the stent in one or more images captured during delivery and deployment of the stent (Paragraph 0012 - markers are visually distinguishable from stent using imaging technique).

Regarding claim 14, Braido discloses the transcatheter valve prosthesis of claim 13, wherein the at least one axial frame member comprises at least one commissure post (See Fig. 8b above), and wherein the at least one outflow marker is positioned on the at least one commissure post (Fig. 8b – markers 9b are located on the commissure post).

Regarding claim 15, Braido discloses the transcatheter valve prosthesis of claim 14, wherein the at least one outflow marker is configured to be aligned with a native commissure of the native heart valve (Paragraph 0040 - Marker M2 in Fig. 5 translates to markers 9b in Fig. 8b and is used to place valve prosthesis at sinotubular junction (native commissure)).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essinger et al. (US Pub. No 2011/0022157A1), hereinafter Essinger.

Regarding claim 19, Essinger discloses a method for rotationally oriented a transcatheter valve prosthesis (Paragraph 0021 - method for cardiac valve replacement that includes rotating a stent-valve) comprising: delivering the transcatheter valve prosthesis in a crimped configuration to a target site at a native heart valve (Paragraph 0128 – valve prosthesis is in a collapsed configuration and delivered to the heart where it is expanded), the transcatheter valve prosthesis including a stent comprising an inflow portion (Fig. 2a - stent section 202), an outflow portion (Fig. 2a - fourth stent section 208), at least one axial frame member coupling the inflow Page 62 of 64Atty Dkt No. A0001372US02 (0136-0811US2)portion to the outflow portion (Fig. 2a - commissural arches in stent section 206 (axial frame member) connects the outflow portion 208 and inflow portion 202), and at least one outflow marker positioned on the at least one axial frame member (Fig. 2a - radiopaque marker 212 located on commissural arches in stent section 206); receiving fluoroscopic image in a selected image plane; determining, based on the image in the selected image plane and the at least one outflow marker, whether the transcatheter heart valve prosthesis is in a desired rotational orientation- (Paragraph 0021 - radiopaque marker used to determine the orientation and if it needs rotation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in further view of view of Wu (US Pub. No 2013/0325107A1).

Regarding claim 4, Braido discloses the transcatheter valve prosthesis of claim 2 above, but does not disclose the transcatheter valve prosthesis wherein the at least one inflow marker comprises six inflow markers positioned at distinct locations around a circumference of the stent at an intersection between two pairs of struts from the at least two rows of struts. 
However, Wu teaches a transcatheter valve prosthesis wherein the at least one inflow marker comprises six inflow markers positioned at distinct locations around a circumference of the stent at an intersection between two pairs of struts from the at least two rows of struts (Fig. 6 depicts 6 markers 285 located at the proximal end 300 (inflow end) ; Paragraph 0043 - markers are in a circumferential pattern). 
Braido and Wu are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcatheter valve of Braido with the teachings of Wu and incorporate six inflow markers for the purpose of for the purpose of substantially enhancing the visibility of the ends of the stent (Paragraph 0043).

Regarding claim 11, Braido discloses the transcatheter valve prothesis of claim 1 above, but does not disclose a transcatheter valve prosthesis wherein the at least one inflow marker and the at least one outflow marker are circumferentially aligned on the stent. 
However, Wu teaches a transcatheter valve prosthesis wherein the at least one inflow marker and the at least one outflow marker are circumferentially aligned on the stent (Fig. 6 depicts markers 290 and 285 being circumferentially aligned on stent).
Braido and Wu are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transcatheter valve of Braido with the teachings of Wu and incorporate six inflow markers for the purpose of for the purpose of substantially enhancing the visibility of the ends of the stent (Paragraph 0043).

Claims 8-9, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in further view of Gwiazdowska-Nowotka et al. (WO 2021/040547A1), hereinafter Gwiazdowska-Nowotka.

Regarding claim 8, Braido discloses the transcatheter valve prosthesis of claim 1 above, but does not disclose a transcatheter valve prothesis wherein the at least one axial frame member comprises at least one commissure post and at least one axial strut disposed adjacent the at least one commissure post;  the at least one outflow marker comprises a first outflow marker and a second outflow marker, the first outflow marker positioned on the commissure post and the second outflow marker positioned on the axial strut; and one of the first outflow marker and the second outflow marker is positioned closer to an outflow end of the stent relative to the other of the first outflow marker and the second outflow marker. 
However, Gwiazdowska-Nowotka teaches a transcatheter valve prosthesis wherein the at least one axial frame member comprises at least one commissure post and at least one axial strut disposed adjacent the at least one commissure post (Fig. 8 - mounting elements 8 ; Page 17 Lines 5-13, Fig. 9 - frame 2 contains struts which are located adjacent to the commissure post); the at least one outflow marker comprises a first outflow marker and a second outflow marker (Fig. 9 - markers 9 and 10 are located at outflow portion), the first outflow marker positioned on the commissure post and the second outflow marker positioned on the axial strut (Fig. 9 - marker 9 located on commissure post, marker 10 located on axial strut); and one of the first outflow marker and the second outflow marker is positioned closer to an outflow end of the stent relative to the other of the first outflow marker and the second outflow marker (Fig. 9 - marker 10 is located closer to outflow end than marker 9).
Braido and Gwiazdowska-Nowotka are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker position of Braido with the teachings of Gwiazdowska-Nowotka and position one outflow marker on a commissure post and one outflow marker on the axial strut for the purpose of defining key locations for the elements of the frame and the valve (Page 18 Lines 11-12).

Regarding claim 9,  the Braido Gwiazdowska-Nowotka combination teaches the transcatheter valve prosthesis of claim 8 substantially as claimed, wherein the combination further teaches the first and second outflow marker are positioned such that in an image plane parallel to an annulus of the native valve which bisects a cusp of the native valve, the prosthesis can be determined to be properly rotationally aligned if the markers appear with no radial offset (This is stated as an “intended use” of the claimed device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of the Braido Gwiazdowska-Nowotka combination was considered capable of performing the cited intended use. See, for example Fig. 8b of Braido, where it can be seen that the markers can be aligned with no radial offset in a plane perpendicular to its longitudinal axis (or parallel to a plane of a native heart valve once the prosthesis is inserted therein)).

Regarding claim 12, Braido discloses the transcatheter valve prosthesis of claim 1 above, but does not disclose a transcatheter valve prosthesis wherein the stent is balloon expandable. However, Gwiazdowska-Nowotka teaches a transcatheter valve prosthesis wherein the stent is balloon expandable (Page 4 lines 24-26 - heart valve is balloon expandable).
Braido and Gwiazdowska-Nowotka are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of expanding the transcatheter valve prosthesis of Braido with the teachings of Gwiazdowska-Nowotka and use a balloon expandalbe stent for the purpose of unfolding the valve to its desired shape when in correct position (Page 2 lines 20-25).

Regarding claim 16, Braido discloses the transcatheter valve prosthesis of claim 13 above, but does not disclose a transcatheter valve prosthesis wherein the at least one axial frame member comprises at least one commissure post and at least one axial strut disposed adjacent the at least one commissure post; the at least one outflow marker comprises a first outflow marker and a second outflow marker, the first outflow marker positioned on the commissure post and the second outflow marker positioned on the axial strut; and one of the first outflow marker and the second outflow marker is positioned closer to an outflow end of the stent relative to the other of the first outflow marker and the second outflow marker. However, Gwiazdowska-Nowotka teaches a transcatheter valve prosthesis wherein the at least one axial frame member comprises at least one commissure post and at least one axial strut disposed adjacent the at least one commissure post (Fig. 8 - mounting elements 8 ; Page 17 Lines 5-13, Fig. 9 - frame 2 contains struts which are located adjacent to the commissure post); the at least one outflow marker comprises a first outflow marker and a second outflow marker (Fig. 9 - markers 9 and 10 are located at outflow portion), the first outflow marker positioned on the commissure post and the second outflow marker positioned on the axial strut (Fig. 9 - marker 9 located on commissure post, marker 10 located on axial strut); and one of the first outflow marker and the second outflow marker is positioned closer to an outflow end of the stent relative to the other of the first outflow marker and the second outflow marker (Fig. 9 - marker 10 is located closer to outflow end than marker 9).
Braido and Gwiazdowska-Nowotka are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker position of Braido with the teachings of Gwiazdowska-Nowotka and position one outflow marker on a commissure post and one outflow marker on the axial strut for the purpose of defining key locations for the elements of the frame and the valve (Page 18 Lines 11-12).

Regarding claim 17, the Braido Gwiazdowska-Nowotka combination teaches the transcatheter valve prosthesis of claim 16 substantially as claimed, wherein the combination further teaches the first and second outflow marker are positioned such that in an image plane parallel to an annulus of the native valve which bisects a cusp of the native valve, the prosthesis can be determined to be properly rotationally aligned if the markers appear with no radial offset (This is stated as an “intended use” of the claimed device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the structure of the Braido Gwiazdowska-Nowotka combination was considered capable of performing the cited intended use. See, for example Fig. 8b of Braido, where it can be seen that the markers can be aligned with no radial offset in a plane perpendicular to its longitudinal axis (or parallel to a plane of a native heart valve once the prosthesis is inserted therein)).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Gwiazdowska-Nowotka, and further in view of Wu. 

Regarding claim 10, Braido in view of  Gwiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 8 above, but does not disclose a transcatheter valve prosthesis wherein the first outflow marker and the second outflow marker are offset by sixty degrees circumferentially. However, Wu teaches a transcatheter valve prosthesis wherein the first outflow marker and the second outflow marker are offset by sixty degrees circumferentially (Fig. 6 shows stent has six markers 290 aligned equidistantly circumferentially. This means that the markers 290 are 60 degrees apart circumferentially).
Braido and Wu are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow markers of Braido with the teachings of Wu and offset the outflow markers by sixty degrees for the purpose of substantially enhancing the visibility of the ends of the stent (Paragraph 0043).

Regarding claim 18, Braido in view of Gwiazdowska-Nowotka discloses the transcatheter valve prosthesis of claim 16 above, but does not disclose a transcatheter valve prosthesis wherein the first outflow marker and the second outflow marker are offset by sixty degrees circumferentially. However, Wu teaches a transcatheter valve prosthesis wherein the first outflow marker and the second outflow marker are offset by sixty degrees circumferentially (Fig. 6 shows stent has six markers 290 aligned equidistantly circumferentially. This means that the markers 290 are 60 degrees apart circumferentially).
Braido and Wu are both considered to be analogous to the claimed invention because they both disclose a heart valve prosthesis. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow markers of Braido with the teachings of Wu and offset the outflow markers by sixty degrees for the purpose of substantially enhancing the visibility of the ends of the stent (Paragraph 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woong (US Pub. No 2019/0247177A1) teaches a heart stent that has two radiopaque markers that form a specific shape in order for the surgeon to determine the rotational orientation
Oepen et al. (US 2006/0235505A1) teaches a heart stent that contains radiopaque bands wrapped around the end of the stent.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 4177                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774